Title: From Alexander Hamilton to Tench Coxe, 29 June 1792
From: Hamilton, Alexander
To: Coxe, Tench



Treasury DepartmentJune 29 1792.
Sir

The President having approved of the contract between the Superintendent of the Delaware Light House &ca. and Thomas Davis and Thomas Connaroe, for erecting a pier in the River Delaware, the papers relating to that object are herewith returned, in order that the business may be proceeded upon.
I am, with great consideration,   Sir,   Your Obedt Servant
Alexander Hamilton
Tench Coxe Esqr.Commissioner of the Revenue.
